UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAN MARTINEK,
Plaintiff,

_y.- 19 Civ. 8030 (KPF)

AMTRUST FINANCIAL SERVICES, INC., ORDER
BARRY D. ZYSKIND, GEORGE
KARFUNKEL, and LEAH KARFUNKEL,

Defendants.

 

 

KATHERINE POLK FAILLA, District Judge:
The deadline for Plaintiff to file a reply in support of the motion for class
certification is extended to June 1, 2021.

SO ORDERED.

Dated: May 27, 2021 ' '
New York, New York Wath al. filo

 

KATHERINE POLK FAILLA
United States District Judge
